Citation Nr: 0638341	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision 
of the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and was remanded in 
February 2004 and August 2005.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
claimed PTSD stressor remains uncorroborated.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.304(f), 
4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - PTSD

A PTSD diagnosis is in effect.  The evidentiary gap here is 
the lack of an adequately corroborated PTSD stressor that 
supports that diagnosis.  38 C.F.R. § 3.304(f) (2006).  The 
law provides: "Just because a physician or other health 
professional accepted appellant's description of his . . . 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The veteran's claimed stressor must be verified because the 
record does not establish the veteran's personal engagement 
in combat against the enemy based on an official military 
record, such as evidence of award of a combat citation.  If 
the evidence establishes combat activity and the claimed 
stressor is related thereto, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Otherwise, the law requires verification of a claimed 
stressor.  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the requirement of 
"credible supporting evidence" means that "the appellant's 
[uncorroborated] testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Corroboration of alleged stressors involves issues of 
credibility.  Credibility is an adjudicative, as opposed to a 
medical, determination.  The Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  It must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
favorable evidence.  Equal weight is not assigned to each 
piece of evidence in the record; not every piece of evidence 
has the same probative value, and the Board is not required 
to accept an uncorroborated account of service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Here, first and foremost, combat activity is not shown based 
upon receipt of combat-specific awards or citations.  The 
veteran's primary military occupational specialty (MOS) was 
aircraft electronic repair.  Service personnel records 
indicate that the veteran was assigned to the 454th Field 
Maintenance Squadron from March 1966 to January 1969; that 
unit was based in Columbia A.F.B., in Mississippi.    

The veteran contends that, while he was stationed in Thailand 
for a part of his active duty, he had volunteered for 
missions to Vietnam to conduct aircraft crash site recovery 
work, such as retrieving electronic equipment from U.S. 
aircraft.  He was under Viet Cong fire during these missions.  
Several friends, including a "special," "best" friend 
identified as "Holsclaw," died in the course of these 
events.  He described traumatic events such as witnessing a 
friend (apparently, "Holsclaw") who was decapitated in a 
head injury (he reported he tried to "put his [friend's] 
head back together after it exploded" and had his friend's 
"brains, chest hair all over [his] clothes").  Elsewhere, 
however, he said his friend's head "exploded" after being 
shot in the head.  He reported he thus "saw combat action," 
and continues to have flashbacks of his friend's face.  See 
September 2002 VA examination report; April 2002 VA mental 
health clinic record.    

The MOS, viewed in the context of his stressor allegation, 
does not conclusively establish combat activity or that he 
was definitely in a combat zone, although it does not rule 
out combat, or even the possibility that the veteran could 
have experienced significant stress during service, such that 
he was in a combat-like environment.  

However, the law is clear that uncorroborated allegations of, 
e.g., proximity to a combat area, without more, is 
insufficient to establish combat service.  VA's Office of 
General Counsel has defined the phrase "engaged in combat 
with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)).  The fact that 
the veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and 
"campaign" encompass combat and non-combat activities.  Id.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Id.  The veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence.  Id.  However, again, 
mere assertion of combat service, alone, is insufficient to 
establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 
Vet. App. 91 (1993) (mere presence in a combat zone is not 
sufficient to establish combat service).  

The veteran's physical presence in Thailand is shown based on 
service medical records reflecting treatment at the U.S. Air 
Force hospital, U-TAPAO Air Base, Thailand, in late 1967.  
So, too, is his presence in Japan, as service medical records 
show treatment in Okinawa in 1968.  Also, his service 
personnel records show that he worked on B-52 bombers.  This 
evidence, at minimum, supports a conclusion that the veteran 
had temporary duty overseas during the Vietnam Era.  The 
service medical and personnel records, however, do not 
specifically show his physical presence in Vietnam.  The U.S. 
Armed Service Center for Research of Unit Records (USASCRUR) 
was supplied information that the veteran was assigned to 
454th Field Maintenance Squadron, Air Force, which was on 
temporary duty from February 20, 1966 to July 18, 1967, to 
92nd Airborne (Battalion), Raven (Regiment), when three Air 
Force personnel reportedly died and several Marines were 
wounded or killed in action in Vietnam on July 6, 1968.  
USASCRUR replied that it could not verify the veteran's unit 
assignment on temporary duty overseas and specifically where 
in Vietnam such duty was performed based on the stressor 
information provided.  Therefore, the record, to date, does 
not confirm the veteran's report that he traveled to Vietnam 
itself, or his report that he had worked on aircraft crash 
sites.  

Further weakening the veteran's position that he physically 
was in Vietnam to witness firsthand crash sites is that, 
while he has reported his friends died in crash recovery 
missions, he could not actually identify a casualty that was 
verified.  The death of U.S. soldiers, if specifically 
identified, could be the basis for corroboration, but, the 
information he provided (he named only "Holsclaw") did not 
result in verification.  At one point, the veteran said that 
he could not recall the names of his friends because their 
rank and name tags had been stripped.        
  
The veteran also reported that he was treated for anxiety and 
emotional problems in 1970 or 1971, within a few years after 
service, which, if documented, would be contemporary evidence 
that helps support the contention that service experience was 
stressful, and buttress the claim as to continuity of 
pertinent symptomatology post-service, as the service medical 
records do not reflect complaints of, or treatment for, 
emotional problems, stress, or anxiety.  His sister 
identified Dr. Luten as the care provider, and retrieval of 
Dr. Luten's records was one basis for Board remand in August 
2005.  (Elsewhere, however, the veteran said he began having 
panic attacks in 1972.  See, e.g., June 2000 VA clinical 
record.)  However, despite appropriate notice and claim 
development assistance, no such records are in the claims 
file.  More importantly, however, to the extent that the 
service medical records do not reflect treatment for physical 
injury sustained as a result of hostile fire, and the veteran 
himself does not report such injury to his person, such 
negative evidence is highly probative here.  The veteran 
repeatedly said that he was under Viet Cong attack multiple 
times during which casualties occurred "at every sight" and 
that "every mission" after the initial attack involved 
enemy fire (see June 2003 statement).  Thus, by his account, 
the attacks posed such danger that soldiers had died, yet he 
himself apparently never sustained any injury at all, even 
when he purportedly was in such proximity to danger of 
injury, whether from gunshot or attack while airborne, such 
that he was holding his friend's head after it had 
"exploded."           

The veteran also submitted a copy of an envelope, postmarked 
at Anderson A.F.B., in Guam, in August 1967, addressed to his 
family, with a return mailing address of 454th Task Force 
FMS, APO San Francisco, zip code 96334, and copies of letters 
to his family.  The veteran's attachment to 454th Task Force 
FMS is not at dispute, nor is the veteran's presence 
overseas, at least in Okinawa or Thailand.  This evidence, 
however, does not actually prove combat action or combat-zone 
activity in Vietnam, as alleged.  Also, as to the letters, 
one discusses a trip to Hong Kong, his picking up a flight 
suit, and preparation to "fly over at 40,000 feet and drop 
about 30 tons of bombs and come back."  Another states: "I 
am too nervous to sleep we started get shot when we first 
landed . . . they just brought us M-16 . . ."  However, no 
letter is dated; none is an original copy, but are 
photocopies.  In this connection, the Board appreciates the 
November 2006 argument of the veteran's representative that 
such correspondence "may" indicate the veteran participated 
in a "highly classified operation as part of the B-52 
ArcLite program (carpet bombing), with need to recover 
sensitive equipment code named PAYDAY."  While the veteran 
himself did not report specifically the ArcLite program, his 
personnel records refer to his Wing being "TDY on Arc-
Lite." The veteran did report mission involving recovery of 
night vision equipment called PAYDAY.  However, based on the 
significant weight of the evidence against purported combat 
activity, the Board does not find this argument, or the 
copies of undated personal correspondence sufficient to place 
the evidence for and against a conclusion as to combat 
activity or stressor corroboration in equipoise.           

Also, there are inconsistencies that tend to erode the 
credibility of the veteran's contentions.  The veteran filed 
his original PTSD service connection claim in March 2002.  
The veteran contends in this appeal that he "saw combat 
action" and reports chronic Vietnam-related psychiatric 
symptoms, yet the October 1999 VA mental disorders 
examination report, obtained in connection with an earlier 
pension claim, does not document even a mention of Vietnam-
related stress.  Also, he apparently then reported no combat 
history, as the report provides: "He was non-combat."   
    
For the purposes of a PTSD service connection claim, unless 
the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration 
of every detail of a stressor, such as a veteran's direct, 
personal involvement in the stressful incident, may not be 
necessary in some circumstances).  The Board has considered 
the totality of the evidence bearing Pentecost in mind, but 
finds that the record does not sufficiently corroborate the 
stressor allegations for the reasons set forth above.  And, 
to the extent the alleged stressors are not sufficiently 
detailed or not of a nature conducive to corroboration (like 
lack of the name of a U.S. casualty that can be verified), 
the veteran does bear the burden of advancing information 
about such incidents to enable VA to corroborate them.  

Accordingly, the evidence does not sufficiently support a 
conclusion that the veteran personally engaged in combat, and 
the provisions of 38 U.S.C.A. § 1154(b) do not apply.  There 
must be credible supporting evidence that the alleged 
stressor actually occurred to warrant service connection.  
See Cohen v. Brown, 10 Vet. App 128, 147 (1997) (citing 
Moreau, 9 Vet. App. at 395).  Nor has the veteran advanced 
the occurrence of a non-combat-specific stressor, in the 
alternative, sufficient to permit further corroboration 
efforts.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As evident in the discussion in Section I above, the key 
element of this claim is a corroborated stressor.  In May 
2002, before issuing the rating decision from which this 
appeal arises, VA sent the veteran a letter explaining not 
only the basic elements of service connection, but also the 
importance of sufficiently detailed information concerning a 
claimed PTSD stressor conducive to corroboration.  The 
veteran was advised that, if he identifies the sources of 
evidence pertinent to his claim, then VA would assist him in 
securing missing records from the identified sources, but 
that, notwithstanding the duty to assist, he ultimately is 
responsible for ensuring claim substantiation.  The notice 
given in May 2002 was reinforced with post-AOJ decision 
notices dated in July 2003, March 2004, and September 2005.  
The Statement of the Case (SOC) and Supplemental SOCs (SSOCs) 
explained the importance of a corroborated stressor and why 
the claim remains unsubstantiated.  The April 2003 and April 
2005 SSOCs cited 38 C.F.R. § 3.159, from which the "fourth 
element" notice requirement (notice that a claimant may 
submit any pertinent evidence he has) is derived.  

The Board acknowledges that VA did not literally comply with 
the "fourth element" notice requirement by asking the 
veteran to, e.g., "supply everything he has concerning his 
PTSD," or something else to that effect, before the issuing 
the November 2002 rating decision.  Nonetheless, that notice 
requirement was met in post-AOJ-decision correspondence dated 
in July 2003, March 2004, and September 2005.  Also, even as 
recently as in September 2005, VA sent the veteran a letter 
explicitly addressing the importance of stressor 
corroboration and explaining what types of reports or 
accounts are not amenable to corroboration.  He was provided 
a blank stressor questionnaire form to complete if he had 
more information to supplement his previously submitted 
stressor account.  Even after the veteran was informed that 
the claim still remains unsubstantiated (see August 2006 
SSOC), he did not identify additional sources of missing, 
pertinent evidence.  Nor did he or his representative 
specifically argue a notice defect, or report that additional 
evidence exists, but that the veteran requires additional 
time to submit it or VA assistance to secure it.  The Board 
previously remanded this appeal twice to ensure appropriate 
evidentiary development, bearing in mind the need of stressor 
corroboration, and VA has assisted the veteran consistent 
with governing law and the Board's remand directives.  
Further, while VA did not provide the veteran a notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(criteria governing the assignment of disability ratings and 
effective dates for degree of disability and service 
connection), such notice defect cannot prejudice the veteran 
as service connection itself is denied, and issues like 
degree of disability and effective dates must be addressed 
where service connection is granted.  That is not the case 
here.  Under the circumstances, the Board fails to find basis 
to conclude prejudice occurred due to any notice defect.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA clinical records, including examination findings, 
lay statements, and the veteran's written statements.  As 
noted earlier, the Board's remand directives have been 
complied with.  The Social Security Administration has 
reported that it has no records associated with the veteran.  
Despite appropriate, multiple notices during appeal, the 
veteran has not identified sources of pertinent, existing 
evidence that is missing from the record and which he desires 
VA to review before adjudication.  Also, given the lack of a 
corroborated stressor, short of report of additional stressor 
information that can be verified, which the veteran has had 
ample opportunity to provide over the course of this appeal, 
deferral of adjudication of the merits of this claim to 
obtain, e.g., any additional clinical records merely 
documenting a PTSD diagnosis based on uncorroborated stressor 
or ongoing treatment, would not materially affect the outcome 
of the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Based on all of the foregoing considerations, the 
Board concludes that VA's duty to assist was met, and it is 
not precluded from adjudicating this decision based on the 
evidence of record.
  

ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


